 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL TYRONE SHANNON,                           No. 2:17-CV-1084-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s first amended complaint (ECF No. 28).

19   Plaintiff alleges Defendants violated his equal protection rights under the Fourteenth Amendment

20   by allowing female inmates to have a selection of seven different alarm clocks to choose from

21   and purchase but denying the same choice to male inmates.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff has named four Defendants: (1) Ralph Diaz, (2) Sgt. Swan, (3) C.

22   Tileston, and (4) Robert W. Fox. Plaintiff alleges that Defendants violated his right to equal

23   protection under the Fourteenth Amendment because female inmates in the California

24   Department of Corrections and Rehabilitation are able to purchase seven different kinds of alarm

25   clocks and male inmates are not. It is unclear the role any of the named Defendants played in this

26   alleged constitutional violation.
27   ///

28   ///
                                                         2
 1                                             III. ANALYSIS

 2                  Equal protection claims arise when a charge is made that similarly situated

 3   individuals are treated differently without a rational relationship to a legitimate state purpose. See

 4   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

 5   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

 6   Racial segregation is unconstitutional within prisons save for the necessities of prison security

 7   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

 8   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,

 9   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

10   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

11   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

12   disabled do not constitute a suspect class) see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.

13   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

14   where no allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007

15   WL 732555 (E.D. Cal. March 19, 2008).1

16                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

17   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

18   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

19   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

20   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class
21   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

22   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

23   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

24   ///

25   ///

26
            1
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                        3
 1                  Here, Plaintiff’s complaint fails to state a claim sufficient to pass screening.

 2   Plaintiff’s allegations relate to female inmates being able to purchase several different kinds of

 3   alarm clocks and male inmates not being able to do the same. It is unclear if this is an official

 4   policy that Plaintiff is challenging or if there is some other reason for the difference in availability

 5   of alarm clocks. Further, even if it were an official policy there are no facts that allege the policy

 6   functions as an intentional discrimination against men or that it was implemented for the purpose

 7   of discriminating against men. Additionally, Plaintiff fails to identify how any of the named

 8   Defendants are related to his deprivation of alarm clock selection. In other words, there are no

 9   facts that indicate how any of the named Defendants discriminated against Plaintiff on the basis

10   of his gender in violation of the equal protection clause. For these reasons, Plaintiff’s complaint

11   cannot pass screening.

12

13                                 IV. AMENDING THE COMPLAINT

14                  Because may be possible that some of the deficiencies identified in this order may

15   be cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of

16   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

17   Plaintiff is informed that, as a general rule, an amended complaint supersedes the original

18   complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following

19   dismissal with leave to amend, all claims alleged in the original complaint which are not alleged

20   in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
21   Therefore, if plaintiff amends the complaint, the court cannot refer to the prior pleading in order

22   to make plaintiff's amended complaint complete. See Local Rule 220. An amended complaint

23   must be complete in itself without reference to any prior pleading. See id.

24                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

25   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

26   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how
27   each named defendant is involved, and must set forth some affirmative link or connection

28   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
                                                         4
 1   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 2                   Finally, plaintiff is warned that failure to file an amended complaint within the

 3   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 4   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 5   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 6   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 7

 8                                           V. CONCLUSION

 9                   Accordingly, IT IS HEREBY ORDERED that:

10                   1.      Plaintiff’s first amended complaint is dismissed with leave to amend; and

11                   2.      Plaintiff shall file a second amended complaint within 30 days of the date

12   of service of this order.

13

14

15                   Dated: April 8, 2019
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        5
